DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0177925 A1 to Peeples (hereinafter “Peeples”) in view of US 2,223,332 to Sterne (hereinafter “Sterne”). 
	For claim 1, Peeples discloses a headband device comprising: 
a headband base member (straps 28 and 30); 
a pocket member (passage 20a); and 
a cooling means (gel pack 24).  
absorbent pad. However, attention is directed to Sterne teaching an analogous sweatband (page 1, lines 1-4 of Sterne). Sterne teaches the absorbent pad 16 is removably mounted on the inner face of the band and retained in place by loops or the like (page 1, lines 29-40 of Sterne). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Peeples would be modified to comprise a removable absorbent pad attached to an interior surface, as taught by Sterne, for purposes of providing the wearer additional sweat protection and pad replace-ability. 

	For claim 3, the modified Peeples teaches the headband device of claim 1, wherein the cooling means is a gel pack and is removably housed in the pocket member (para 0020). 

	For claim 5, the modified Peeples teaches the headband device of claim 1, wherein the absorbent pad is removably attached to an interior surface of the headband base member (See discussion for claim 1 above). 	
	For claim 6, Peeples discloses the headband device of claim 1 further comprising an adjustment means for decreasing an interior circumference of the headband base member (adjustable fasteners 28 and 30, para 0018). 

	For claim 7, Peeples discloses the headband device of claim 6, wherein the adjustment means is comprised of one or more adjustable straps (adjustable fasteners 28 and 30, para 0018).

	For claim 8, Peeples discloses the headband device of claim 6, wherein the adjustment means is comprised of a hook and loop fastener (hooks and piles, para 0018). 

	For claim 9, Peeples discloses a cooling headband device for use in a surgical setting and comprising:  
12a headband base member (straps 28 and 30); 
a pocket member positioned along the headband base member (passage 20a); and 
a gel pack (gel pack 24).  
Peeples does not specifically disclose the headband comprises an additional disposable absorbent pad removably attached to an interior surface of the headband base member. However, attention is directed to Sterne teaching an analogous sweatband (page 1, lines 1-4 of Sterne). Sterne teaches the absorbent pad 16 is removably mounted on the inner face of the band and retained in place by loops or the like (page 1, lines 29-40 of Sterne). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Peeples would be modified to comprise a removable absorbent pad attached to an interior surface, as taught by Sterne, for purposes of providing the wearer additional sweat protection and pad replace-ability.

	For claim 10, the modified Peeples teaches the cooling headband device of claim 9 further comprising an adjustment means for decreasing an interior circumference of the headband base member (adjustable fasteners 28 and 30, para 0018)

	For claim 11, the modified Peeples teaches the cooling headband device of claim 10, wherein the adjustment means is comprised of one or more adjustable straps (adjustable fasteners 28 and 30, para 0018). 

	For claim 12, the modified Peeples teaches the cooling headband device of claim 10, wherein the adjustment means is comprised of a hook and loop fastener (hooks and piles, para 0018). 

	For claim 13, the modified Peeples does not teach the cooling headband device of claim 9, wherein the cooling headband device is sterilized.  
	However, this recitation is considered a product by process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above) (Also see MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
	This recitation does not add any additional structure to the claim. Since, the modified Peeples teaches the resulting structure of the claim, the burden is on Applicant to show a sterilized headband would result in structure different than the one taught by the modified Peeples. 

	For claim 15, the modified Peeples does teach the cooling headband device of claim 9, wherein the pocket member is positioned on an opposite side of the headband base member from the disposable absorbent pad (as modified, the removable absorbent pad is capable of being disposed interior or exterior of the headband, and the gel element disposed on the outer facing side of the headband; see discussion for claim 9). 

For claim 20, the modified Peeples discloses the cooling headband device of claim 9, wherein the cooling means is a reusable gel pack (para 0007)

Claims 2, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peeples in view of Sterne, and in further view of US 5,295,949 to Hathaway (hereinafter “Hathaway”). 
For claim 2, the modified Peeples does not specifically disclose the headband device of claim 1, wherein the headband base member is elastic. However, attention is directed to Hathaway teaching an analogous cooling apparatus (abstract of Hathaway). Specifically, Hathaway teaches the band portion is elastic (col. 3, lines 17-20 of Hathaway). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the straps of Peeples would be modified to comprise elastic, for purposes of providing the wearer enhanced comfort and stretch-ability, as taught by Hathaway (col. 3, lines 17-20 of Hathaway). 

	For claim 14, the modified Peeples does not disclose the cooling headband device of claim 9, wherein the headband base member is a continuous loop and elastic.  
	However, absent any showing of unexpected results between a continuous loop and a broken, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47. The burden is on Applicant to show any unexpected results of having a continuous loop rather than a re-attachable loop, as taught by Peeples. 
The modified Peeples does not specifically disclose the headband base member is elastic. However, attention is directed to Hathaway teaching an analogous cooling apparatus (abstract of Hathaway). Specifically, Hathaway teaches the band portion is elastic (col. 3, lines 17-20 of Hathaway). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the straps of Peeples would be modified to comprise elastic, for purposes of providing the wearer enhanced comfort and stretch ability, as taught by Hathaway (col. 3, lines 17-20 of Hathaway). 

For claim 16, Peeples does not specifically disclose a cooling headband device comprising: an elastic, continuous headband base member.
However, absent any showing of unexpected results between a continuous loop and a broken, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47. The burden is on Applicant to show any unexpected results of having a continuous loop rather than a re-attachable loop, as taught by Peeples. 
	With respect to wherein the headband base member is elastic, attention is directed to Hathaway teaching an analogous cooling apparatus (abstract of Hathaway). Specifically, Hathaway teaches the band portion is elastic (col. 3, lines 17-20 of Hathaway). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the straps of Peeples would be modified to comprise elastic, for purposes of providing the wearer enhanced comfort and stretch-ability, as taught by Hathaway (col. 3, lines 17-20 of Hathaway). 
	The modified Peeples does not specifically disclose: an absorbent pad removably attached to an interior surface of the headband base member.
However, attention is directed to Sterne teaching an analogous sweatband (page 1, lines 1-4 of Sterne). Sterne teaches the absorbent pad 16 is removably mounted on the inner face of the band and retained in place by loops or the like (page 1, lines 29-40 of Sterne). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Peeples would be modified to comprise a removable absorbent pad attached to an interior or exterior surface, as taught by Sterne, for purposes of providing the wearer additional sweat protection and pad replace-ability.
	The modified Peeples continues to teach:
a pocket member (passage 20a) attached to an exterior surface of the headband base member opposite of the absorbent pad (as modified, the removable absorbent pad is capable of being disposed interior of the headband, and the gel element within the passage is capable of being disposed on the outer facing side of the headband); 
a cooling means housed within the pocket member (gel pack 24); and  
13an adjustment means for decreasing an interior circumference of the headband base member (adjustable fasteners 28 and 30, para 0018). 
For claim 17, the modified Peeples teaches the cooling headband device of claim 16, wherein the adjustment means is comprised of one or more adjustable straps (adjustable fasteners 28 and 30, para 0018).

	For claim 18, the modified Peeples teaches the cooling headband device of claim 16, wherein the adjustment means is comprised of a hook and loop fastener (hooks and piles, para 0018). 

	For claim 19, the modified Peeples does not disclose the cooling headband device of claim 16, wherein the cooling headband device is sterilized.
However, this recitation is considered a product by process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above) (Also see MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
	This recitation does not add any additional structure to the claim. Since, the modified Peeples teaches the resulting structure of the claim, the burden is on Applicant to show a sterilized headband would result in structure different than the one taught by the modified Peeples. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peeples in view of Sterne, and in further view of US 2002/0035745 A1 to Spell (hereinafter “Spell”). 
	For claim 4, the modified Peeples does not specifically disclose the headband device of claim 1, wherein the pocket member is waterproof. 
	However, attention is directed to Spell teaching an analogous cooling apparatus (abstract of Spell). Spell teaches the cooling material may be placed within water-resistant materials to prevent leakage of the cooling material (para 0069). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Peeples would be modified by Spell wherein the passage comprises a water-resistant material, as taught by Spell, for purposes of preventing leakage of the cooling material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732